DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/950,020 filed on 18 Dec. 2019.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 Apr. 2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-28 in the reply filed on 30 Aug. 2022 is acknowledged.
Claims 29-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Aug. 2022.

Applicant’s election without traverse of species (example 1, see below), claims 1-2, 4, 7-12, 14, 18-20, and 23-28 in the reply filed on 30 Aug. 2022 is acknowledged.
Claims 3, 5-6, 13, 15-17, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Aug. 2022.

    PNG
    media_image1.png
    126
    265
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	

Claim(s) 1-2, 12, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turlington et al. (J. Med. Chem.; published 10 Jun. 2014; see IDS filed on 13 Apr. 2021).

	Regarding claims 1-2, 12, and 23-24, Turlington et al. disclose compound 20e of formula 
    PNG
    media_image2.png
    131
    305
    media_image2.png
    Greyscale
 wherein Ar=
    PNG
    media_image3.png
    86
    90
    media_image3.png
    Greyscale
, X-Y=-CH2O-, and R=
    PNG
    media_image4.png
    76
    86
    media_image4.png
    Greyscale
 (see pg. 5627, table 4).  This reads on a compound of instant formula (I) 
    PNG
    media_image5.png
    116
    167
    media_image5.png
    Greyscale
 wherein Z1=N; Z2=Z3=CH; L1=-CH2O- (-O-C1alkylene); R1=Ph-F (aryl substituted by one halogen); p=0; X1=X3=CH2; and X2=N-L2-R2, L2=-C(=O)-, and R2=Ph-F (aryl substituted by one halogen).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 7-11, 14, 18-19, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (WO 2016/033436 A1; published 3 Mar. 2016; see IDS filed on 13 Apr. 2021).

	Dominguez et al. teach probes for imaging Huntingtin protein (see title).  Dominguez et al. teach that in view of the central role of the accumulation of aggregated forms of HTT protein in the pathogenesis of HD, there is a need for molecular probes that bind to such abnormalities with high sensitivity and specificity for molecular imaging in the living subject by PET (see [007]).  Dominguez et al. disclose the molecular probe 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (see ex. 1).  Dominguez et al. teach that suitable positron emitting radionuclides include 11C and 18F (see [080], [082]).  Dominguez et al. teach method for detecting the presence or absence of a neurodegenerative pathological process associated with HTT in an individual (see [085]).
	Dominguez et al. do not disclose the compound 
    PNG
    media_image7.png
    107
    324
    media_image7.png
    Greyscale
 optionally labeled with 11C.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Dominguez et al. by incorporating a CH2 unit at the pyrrolidinyl ring because it would have been expected to provide an equivalent compound advantageously capable of binding to HTT aggregates and enable the diagnosis of HT by PET.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Dominguez et al. by further incorporating a positron emitting radionuclide such as 11C as taught by Dominguez et al. because it would have been expected to advantageously PET imaging of HTT aggregates and/or diagnosis of HT by PET.

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	
Claim(s) 1-2, 4, 7-11, 14, 18-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (WO 2016/033436 A1; published 3 Mar. 2016; see IDS filed on 13 Apr. 2021), in view of Dominguez et al. (WO 2016/033445 A1; published 3 Mar. 2016; see attached 892; “Dominguez et al. II”) and Tu et al. (Expert Opin. Ther. Patents; published 2015; see attached 892).

	Dominguez et al. teach as discussed above.  Dominguez et al. teach arylbenzothiazoles and pyridalbenzoxazoles (see [004]).  The term HTT protein aggregate refers to an insoluble fibrous amyloid (see [048], [088]-[089]).
	Dominguez et al. do not further disclose the compound 
    PNG
    media_image8.png
    106
    286
    media_image8.png
    Greyscale
.
	Dominguez et al. II teach probes for imaging Huntingtin protein (see title).  Dominguez et al. II teach that there is a need for molecular probes that bind to aggregated forms of HTT protein in the pathogenesis of HD with high sensitivity and specificity for molecular imaging in living subject using PET (see [007]).  Dominguez et al. II teach imaging agents of formula I (see [059]).  Dominguez et al. II teach methods for detecting the presence or absence of a neurodegenerative pathological process associated with HTT protein in an individual (see [0110]).  Dominguez et al. II teach the compound 6-{5-[(5-methoxypyridin-2-yl)methoxy]-1,3-benzoxazol-2-yl}-2-methyl-2,3-dihydropyridazin-3-one 
    PNG
    media_image9.png
    126
    353
    media_image9.png
    Greyscale
 (see pg. 237; activity +++) and 2-(5-methoxypyridin-2-yl)-5-[(5-methoxypyridin-2-yl)methoxy]-1,3-benzoxazole 
    PNG
    media_image10.png
    125
    360
    media_image10.png
    Greyscale
 (see pg. 243; activity +++) and 5-[(5-methoxypyridin-2-yl)methoxy]-2-(pyridine-3-yl)-1,3-benzoxazole 
    PNG
    media_image11.png
    149
    300
    media_image11.png
    Greyscale
 (see pg. 215; activity +++).
	Tu et al. teach compounds for imaging amyloid-β deposits in an Alzheimer’s brain (see title).  Tu et al. teach scaffolds 2-4 derived from thiamine T (see Fig. 3).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Dominguez et al. by further substituting its methylpyridazine-3(2H)-one 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 with methoxypyridine 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 as taught by Dominguez et al. II and Tu et al. because it would have been expected to provide an equivalent compound suitable for binding to HTT protein.


Claim(s) 1-2, 4, 7-12, 14, 18-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (WO 2016/033436 A1; published 3 Mar. 2016; see IDS filed on 13 Apr. 2021), in view of Dominguez et al. (WO 2016/033445 A1; published 3 Mar. 2016; see attached 892; “Dominguez et al. II”) and Tu et al. (Expert Opin. Ther. Patents; published 2015; see attached 892), in further view of Stockwell et al. (US 2007/0027164 A1; published 1 Feb. 2007; see attached 892).
	
Dominguez et al. teach as discussed above.
	Dominguez et al. do not further disclose 
    PNG
    media_image14.png
    116
    352
    media_image14.png
    Greyscale
 or 
    PNG
    media_image1.png
    126
    265
    media_image1.png
    Greyscale
.
	Dominguez et al. II teach as discussed above.
	Tu et al. teach as discussed above.
	Stockwell et al. teach agents for treating neurodegenerative diseases (see title).  Stockwell et al. teach that particular compounds were effective in preventing neuronal death in model systems of Huntington’s disease (see abstract).  Stockwell et al. disclose renertin-22 
    PNG
    media_image15.png
    139
    379
    media_image15.png
    Greyscale
 (see Fig. 16G4, 26A).  Stockwell et al. teach that htt is largely cytoplasmic and associated to some extent with microtubules and membrane compartments of the cell (see [0191]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Dominguez et al. by further incorporating a carbonyl fragment (C=O) between the tetrahydroisotoquinoline and the pyridazinone or methyloxypyridine as taught by Stockwell et al. because it would have been expected to provide an equivalent compound advantageously capable of binding to HTT aggregates and enable the diagnosis of HT by PET.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-12, 14, 18-20, and 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,793 B2 in view of Dominguez et al. (WO 2016/033445 A1; published 3 Mar. 2016; see attached 892; “Dominguez et al. II”) and Tu et al. (Expert Opin. Ther. Patents; published 2015; see attached 892), in further view of Stockwell et al. (US 2007/0027164 A1; published 1 Feb. 2007; see attached 892). 

	Claims 1-20 of U.S. Patent No. 11,071,793 B2 claim 6-{5-[(5-methoxypyridin-2-yl)methoxy]-2,3-dihydro-1H-isoindol-2-yl}-2-methyl-2,3-dihydropyridazin-3-one 
    PNG
    media_image16.png
    174
    503
    media_image16.png
    Greyscale
.  Claims 1-20 of U.S. Patent No. 11,071,793 B2 claim compounds containing one or more positron emitting radionuclides such as 11C and methods of generating diagnostic images.
Claims 1-20 of U.S. Patent No. 11,071,793 B2 do not claim 
    PNG
    media_image7.png
    107
    324
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    106
    286
    media_image8.png
    Greyscale
, or 
    PNG
    media_image1.png
    126
    265
    media_image1.png
    Greyscale
.
	Dominguez et al. II teach as discussed above.
	Tu et al. teach as discussed above.
	Stockwell et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-20 of U.S. Patent No. 11,071,793 B2 by incorporating a CH2 unit at the pyrrolidinyl ring because it would have been expected to provide an equivalent compound advantageously capable of binding to HTT aggregates and enable the diagnosis of HT by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of claims 1-20 of U.S. Patent No. 11,071,793 B2 by further substituting its methylpyridazine-3(2H)-one 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 with methoxypyridine 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 as taught by Dominguez et al. II and Tu et al. because it would have been expected to provide an equivalent compound suitable for binding to HTT protein.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of claims 1-20 of U.S. Patent No. 11,071,793 B2 by further incorporating a carbonyl fragment (C=O) between the tetrahydroisotoquinoline and the pyridazinone or methyloxypyridine as taught by Stockwell et al. because it would have been expected to provide an equivalent compound advantageously capable of binding to HTT aggregates and enable the diagnosis of HT by PET.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618